DETAILED ACTION
This office action is in response to the amendment filed on 9/13/2021. In the amendment, claims 26 and 28 have been amended. Overall, claims 26-36 are pending in this application. The claim amendment filed on 9/13/2021 is essentially the same as the claimed amendment filed on 4/13/2021 (including the corrections indicated in the claims) except for in claim 26 in line 11 which is amended as “said” and in claim 28 which corrects the claim number “

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2006/0060172 A1 to Liu et. al. (Liu) in view of Pub No. US 2013/0259779 A1 to .

In Reference to Claim 26
Liu teaches (except for the bolded and italic recitations below):
A system for controlling exhaust gas emissions from a naturally aspirated engine, said system comprising: 
an oxidation catalyst adapted to be coupled to an exhaust manifold of the engine;
an air intake venturi conduit (222) having an inlet (224), a throat portion (226) and an outlet (228) (see at least Liu Figs. 1-3 and paragraphs 40-42); 
an exhaust gas mixing conduit (220) adapted to be provided in fluid communication with the throat portion (226) of said air intake venturi conduit (222) (see at least Liu Figs. 1-3 and paragraphs 40-42); and 
an exhaust gas recirculation valve (control valve of EGR) provided in fluid communication with said exhaust manifold (306) and said exhaust gas mixing conduit (220) (see at least Liu Figs. 1-3 and paragraphs 36, 39 and 40-42) wherein 
said exhaust gas recirculation valve (control valve of EGR) is adapted to control the flow of exhaust gas recirculation to said exhaust gas mixing conduit (222) based on at least one signal received from an electronic control unit (engine controller) (see at least Liu Figs. 1-3 and paragraphs 36, 39 and 40-42); 

said electronic control unit (engine controller) includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine (Liu teaches that the engine controller controls the EGR valve to adjust the flow of exhaust gases through the EGR conduit to achieve a selected concentration of exhaust gases in the intake air) (see at least Liu Figs. 1-3 and paragraphs 34-44).
Liu teaches an engine system however is silent (bolded and italic recitations above) as to having an oxidation catalyst coupled to an exhaust manifold (102) and that the oxidation catalyst comprises platinum (Pt) and palladium (Pd). However, it is known in the art before effective filing date of the claimed invention to have an oxidation catalyst coupled to an exhaust manifold (102). For example, Kim teaches to have an oxidation catalyst (52) coupled to an exhaust manifold (42). Kim further teaches that having such structure within the exhaust system provides purification of exhaust gas (to purify the CO and HC) (see at least Kim Fig. 1 and paragraphs 2-3, 10-11, 17 and 30). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu to include the 
Liu in view of Kim teaches to have the engine controller which controls the EGR valves to regulate the flow of EGR gas to the intake however Liu in view of Kim is silent (bolded and italic recitations above) as to the engine controller includes an open loop control logic. However, it is known in the art before the effective filing date of the claimed invention that the EGR valve is controlled via controller having an open loop control logic. For example, Jacobson teaches to have the controller (22) controlling the EGR valve (44) having an open loop control logic. Jacobson further teaches that having such structures provides accurate control of EGR flow during low flow rate within the EGR (see at least Jacobson Fig.1 and paragraphs 4-5, 27-28 and 32-35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Liu in view of Kim to include an open loop control logic as taught Jacobson in order to provide accurate control of EGR flow during low flow rate within the EGR.

In Reference to Claim 27
The system as claimed in claim 26 (see rejection to claim 26 above), wherein said exhaust gas recirculation valve (control valve of EGR) is provided near a cold side or a hot side of an exhaust gas recirculation cooler (gas cooler located in EGR) (Liu teaches that the EGR valve connects the EGR conduit (106) 
said exhaust gas recirculation valve (control valve of EGR) is provided in fluid communication with the exhaust manifold (102) through the exhaust gas recirculation cooler (gas cooler located in EGR) and an exhaust gas recirculation pipe (106) (see at least Liu Figs. 1-3 and paragraphs 34-44).

In Reference to Claim 28
The system as claimed in claim 26 (see rejection to claim 26 above), wherein 
said oxidation catalyst is selected from a combination of precious metal, wherein the precious metal comprises platinum (Pt) and palladium (Pd) (see at least Kim Fig. 1 and paragraphs 2, 11 and 17).

In Reference to Claim 29
The system as claimed in claim 26 (see rejection to claim 26 above), wherein a diameter (D3) of each exhaust gas receiving portion (242) of said throat portion (226) of said air intake venturi conduit (222) is 0.16 of the inner diameter (D1) of said air intake venturi conduit (222) (Liu does not explicitly teaches that the diameter (D3) of each exhaust gas receiving portion (242) is .16 of the inner diameter (D1), however Liu does teaches that the ranges is between .125 and .55 and may be about .25. Liu further teaches that size (such as diameters) within the venturi affects the velocity and pressure which affects the 

In Reference to Claim 30
The system as claimed in claim 26 (see rejection to claim 26 above), wherein an inner diameter (D2) of said throat portion (226) of said air intake venturi conduit (222) is 0.68 of the inner diameter (D1) of said air intake venturi conduit (222) (Liu does not explicitly teaches that the diameter (D2) of said throat portion (226) is 0.68 of the inner diameter (D1), however Liu does teaches that the ranges is between .45-.95 and may be about .71. Liu further teaches that sizes (such as diameters) within the venturi affects the velocity and pressure which affects the mixing within the venturi conduit (222). Therefore merely optimizing the size including the diameters within the venturi system would have been an obvious application of the result-effective variable (increase the effective of the mixing within the EGR mixer) (see MPEP 2144.05 II. A-B)) (see at least Liu Figs. 1-3 and paragraphs 14-16, 34-45 and 51-53).

In Reference to Claim 31
The system as claimed in claim 26 (see rejection to claim 26 above), wherein a distance (L2) between the outlet (236) and the center of the throat 

In Reference to Claim 32
The system as claimed in claim 26 (see rejection to claim 26 above), wherein the exhaust gas mixing conduit (220) is disposed concentrically onto the air intake venturi conduit (222), where a longitudinal axis of said exhaust gas mixing conduit (220) is coaxial to a longitudinal axis of said air intake venturi conduit (222) (see at least Liu Figs. 1-3 and paragraphs 34-44).

In Reference to Claim 33
The system as claimed in claim 26 (see rejection to claim 26 above), wherein a diameter (D5) of exhaust gas inlet (106) of said exhaust gas mixing 
an inner diameter (diameter of (220)) of said exhaust gas mixing conduit (220) is 1.24 times the inner diameter (D1) of said air intake venturi conduit (222) (Liu does not explicitly teaches that an inner diameter (diameter of (220)) of said exhaust gas mixing conduit (220) is 1.24 times the inner diameter (D1), however it is very well known in the art that the venturi mixer within the exhaust pipe is made out materials that can withstand damages from high temperature such as of steel and the thickness of the venturi conduit would be based on the thickness of the material of the venturi therefore an inner diameter (diameter of (220)) of said exhaust gas mixing conduit (220) is 1.24 times the inner diameter (D1) would be based on the thickness of the venturi conduit. Therefore merely optimizing the size including thickness within the venturi system would have been an obvious application of the result-effective variable (increase the effective of withstanding the thermal damage) (see MPEP 2144.05 II. A-B)) (see at least Liu Figs. 1-3 and paragraphs 14-16, 34-45 and 51-53).

In Reference to Claim 34
Liu teaches (except for the bolded and italic recitations below):
A method for controlling exhaust gas emissions from a naturally aspirated engine, said method comprising: 
oxidizing organic volatile fractions from the engine, by an oxidation catalyst adapted to be coupled to an exhaust manifold (102) of the engine (100); 
controlling the exhaust gas flow to an exhaust gas mixing conduit (220) through an exhaust gas recirculation valve (control valve of EGR) by providing at least one signal from an electronic control unit (engine controller) to the exhaust gas recirculation valve (control valve of EGR) (Liu teaches that the EGR valve connects the EGR conduit (106) and the exhaust conduit (104) and that the gas cooler is located in the EGR conduit (106) and the controller controls the EGR valve); and 
mixing of exhaust gas with fresh air in an air intake venturi conduit (222), by allowing exhaust gas flow from the exhaust gas mixing conduit (220) to a plurality of exhaust gas receiving portion (242) provided to a throat portion (226) of the air intake venturi conduit (222),
wherein said electronic control unit (the engine controller) includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine (Liu teaches that the engine controller controls the EGR valve to adjust the flow of exhaust gases through the EGR conduit to achieve a selected concentration of exhaust gases in the intake air) (see at least Liu Figs. 1-3 and paragraphs 34-44).
Liu teaches an engine system however is silent (bolded and italic recitations above) as to having an oxidation catalyst coupled to an exhaust manifold (102) and that the oxidation catalyst comprises platinum (Pt) and 
Liu in view of Kim teaches to have the engine controller which controls the EGR valves to regulate the flow of EGR gas to the intake however Liu in view of Kim is silent (bolded and italic recitations above) as to the engine controller includes an open loop control logic. However, it is known in the art before the effective filing date of the claimed invention that the EGR valve is controlled via controller having an open loop control logic. For example, Jacobson teaches to have the controller (22) controlling the EGR valve (44) having an open loop control logic. Jacobson further teaches that having such structures provides accurate control of EGR flow during low flow rate within the EGR (see at least Jacobson Fig.1 and paragraphs 4-5, 27-28 and 32-35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Liu in view of Kim to include an 

In Reference to Claim 35
The method as claimed in claim 34 (see rejection to claim 34 above), wherein said method comprises, selecting the oxidation catalyst (52) from a combination of precious metal, wherein the precious metal comprises platinum (Pt) and palladium (Pd) (see at least Kim Fig. 1 and paragraphs 2, 11 and 17).

In Reference to Claim 36
The method as claimed in claim 34 (see rejection to claim 34 above), wherein said method comprises, mounting the exhaust gas mixing conduit (220) concentrically onto the air intake venturi conduit (222) (see at least Liu Figs. 1-3 and paragraphs 34-44).

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
The response to the applicants arguments are to claim 26 and 34. The applicant argues in respect to that “However, applicants claimed embodiment is directed to systems and methods for controlling exhaust gas emissions from a naturally aspirated engine, which minimizes nitrogen oxides (NOx) and other emissions while minimizing particulate matter emissions from the engine” however the examiner disagree with the 
The applicant argues that “The system further includes an Electronic Exhaust Gas Recirculation valve (EEGR) which controls exhaust gas flow based on optimized EGR map by Electronic Control Unit (ECU) of the engine”, however the claim does not recite such limitations. And further the applicant argues that “The applicants claimed embodiments achieve emission control systems with optimum field fuel consumption and good vehicle drivability while concurrently minimizing exhaust gas emissions such as nitrous oxide and minimizing the release of undesirable particulate matter” however that examiner disagree with the applicant, again, the claim does not recite as to how this is done other the reciting the structures which that Liu in view of Kim and further in view of Jacobson teaches.
The applicant argues that “Liu does not appear to disclose an oxidation catalyst adapted to be coupled to an exhaust manifold of the engine, an exhaust gas mixing conduit adapted to be provided in fluid communication with the throat portion of the air intake venturi conduit, an exhaust gas recirculation valve provided in fluid communication with an exhaust manifold and the exhaust gas mixing conduit, the exhaust gas recirculation valve adapted to control the flow of exhaust gas recirculation to the exhaust gas mixing conduit based on at least one signal received from an 
The applicant argues that “Further it appears to the applicant that Kim discloses catalyst materials for the selective oxidation of carbon monoxide in a flowing gas stream comprising carbon monoxide, ammonia, and oxygen. However, applicants claimed embodiment is directed to systems and methods for controlling exhaust gas emissions from a naturally aspirated engine, which minimizes nitrogen oxides (NOx) and other emissions while minimizing particulate matter emissions from the engine. Applicants claimed embodiment discloses methods for controlling exhaust gas emissions in a naturally aspirated engine having an open loop EGR control. It is achieved through techniques disclosed in applicants claimed embodiment namely by providing a diesel oxidation catalyst in exhaust gas flow path. The applicants claimed embodiments achieve emission control systems with optimum field fuel consumption and good vehicle drivability while concurrently minimizing exhaust gas emissions such as nitrous oxide and minimizing the release of undesirable particulate matter” however the applicant’s argument is not in commensurate the with the scope of the claimed recitations since the claim does not recite as to how the reduction of NOx is being performed, other than structures within the exhaust system which is taught again by Liu in view of Kim and 
The applicant further argues that “Further, Kim discloses the method of oxidizing carbon monoxide (CO) to C02, includes passing a stream of the CO-containing gas in contact with catalyst particles comprising mixed oxides of cerium (Ce), zirconium (Zr), and copper (Cu), the CO-containing gas being in contact with the catalyst particles for a time suitable for oxidizing at least a portion of the CO to C02 without substantial oxidation of the ammonia content of the gas. However, Kim does not appear to disclose an exhaust gas recirculation valve adapted to control the flow of exhaust gas 
The applicant further argues that, “Furthermore, Jacobson discloses an exhaust gas recirculation flow path configured to route a portion of exhaust gases produced by an engine back to an air intake of the engine, and further, a flow detection device configured to determine the flowrate of exhaust gases through the exhaust gas recirculation flow path. Jacobson discloses the controller is configured to control the exhaust gas recirculation valve using open-loop control when the flow detection device determines that the exhaust gas recirculation flowrate is below a predetermined flowrate and using closed-loop control when the detection device determines that the exhaust gas recirculation flowrate is at or above the predetermined flowrate. However, Jacobson does not appear to disclose an exhaust gas recirculation valve provided in fluid communication with the exhaust manifold and the exhaust gas mixing conduit, where the exhaust gas recirculation valve is adapted to control the flow of exhaust gas 
The applicant argues that “It is broadly alleged in the office action that combining the teachings of Liu, Kim, and Jacobson, the person with ordinary skill in the art, at the time of the invention, could arrive at the invention claimed in claim 26. Applicants respectfully disagrees with the rationale presented in the office action. For example, it appears that the teachings of Liu, or Kim, or Jacobson are complete in itself to achieve the objectives as set forth therein. Therefore, applicants claimed embodiment is believed patentable over Liu, Kim, and Jacobson. Therefore, any person having ordinary skill in the art, given the teachings of Liu, would not be motivated to search further and take Kim or Jacobson, specifically and arrive at applicants claimed invention, at least because of the technical or design difficulties/complexities in providing an oxidation catalyst adapted to be coupled to an exhaust manifold and an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine. Also, it appears to the Applicant that, in the office action for rejecting claim 26, certain aspects have been picked from Liu, Kim, and Jacobson to a certain extent to support a given position and that other part or teachings necessary to fully appreciate the references are being excluded from the consideration. It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art. In .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2019/0277225 A1 to Chen et. al. (Chen) teaches a venturi EGR system.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 25, 2021